Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  

Detailed Action
3.	This Non-Final Office Action is responsive to Applicants’ amendments and arguments, as received 05/10/2022.  Claims 1-20 were pending, and then in the recent submission claims 3-4 and 13-14 were cancelled.  Hence, claims 1-2, 5-12, and 15-20 remain pending, of which claims 1 and 11 are independent.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over the allowed claims 11 and 22 of U.S. Patent No. 10895973. Although the claims at issue are not identical, they are not patentably distinct from each other because the aforementioned claims in the parent patent include each and every limitation found in the aforementioned corresponding claims of the present patent application.

Allowed Claim 11 in the Parent Patent
Pending Claim 1 in the Present Application
1. A method comprising:



receiving, at data processing hardware, a hierarchical dataset, the hierarchical data set comprising a root-data object and data collections nested under the root-data object, each data collection comprising one or more data objects, each data object associated with one or more other data collections;

displaying, by the data processing hardware, a hierarchical user interface on a screen, the hierarchical user interface comprising columns, the columns comprising:

data-object columns, each data-object column displaying a list of the one or more data objects of a respective data collection; and

data-collection columns, each data-collection column displaying a list of the one or more data collections of a respective data object, the data-collection columns comprising a root-data-collection column displaying a list of the one or more data collections associated with the root-data object,

wherein the columns alternate between data-object columns and data-collection columns;
receiving, at the data processing hardware, a user-selection indicating a selected data collection;

in response to the user-selection indicating selection of the selected data collection, displaying, by the data processing hardware, in a subsequent laterally adjacent data-object column, the one or more other data objects associated with the selected data collection;
receiving, at the data processing hardware, a user-selection indicating a selected data object; and
in response to the user-selection indicating selection of the selected data object, displaying, by the data processing hardware, in a subsequent laterally adjacent data-collection column, the one or more other data collections associated with the selected data object.

8. The method of claim 1, further comprising:
receiving, at the data processing hardware, a user-selection indicating selection of a tabular view; and

in response to receiving the user-selection indicating selection of the tabular view, transitioning, by the data processing hardware, from displaying the hierarchical user interface on the screen to display of a tabular user interface on the screen, the tabular user interface comprising root-data-collection rows, each root-data-collection row displaying a respective data collection of the list of the one or more data collections associated with the root-data object.

10. The method of claim 8, further comprising, while displaying the tabular user interface:

displaying, by the data processing hardware, a filter form on the screen;

receiving, at the data processing hardware, one or more filter conditions inputted into the filter form; and

filtering, by the data processing hardware, the display of the tabular user interface in accordance the one or more filter conditions.

11. The method of claim 10, further comprising, after filtering the display of the tabular user interface in accordance with the one or more filter conditions:

receiving, at the data processing hardware, a user-selection indicating selection of a hierarchical view; and

in response to receiving the user-selection indicating selection of the hierarchical view, transitioning, by the data processing hardware, back to displaying the hierarchical user interface on the screen, the display of the hierarchical user interface filtered in accordance with the one or more filter conditions that were inputted into the filter form while displaying the tabular user interface.
1. A computer-implemented method when executed by data processing hardware causes the data processing hardware to perform operations comprising: 
receiving a hierarchical dataset, the hierarchical dataset comprising a root-data object and one or more data collections nested under the root-data object, each data collection comprising one or more data objects; 


displaying a hierarchical user interface on a screen, 










the hierarchical user interface comprising the root-data object and the data collections nested under the root-data object; 





















receiving a user-selection indicating selection of a tabular view; and 

in response to receiving the user-selection indicating selection of the tabular view, transitioning, from displaying the hierarchical user interface on the screen to display of a tabular user interface on the screen, the tabular user interface comprising root-data-collection rows, each root-data-collection row displaying a respective data collection of the one or more data collections associated with the root-data object;




displaying a filter form on the screen; 


receiving one or more filter conditions inputted into the filter form; and 

filtering the display of the tabular user interface in accordance the one or more filter conditions






receiving a user-selection indicating selection of a hierarchical view; and 

in response to receiving the user-selection indicating selection of the hierarchical view, transitioning back to displaying the hierarchical user interface on the screen, the display of the hierarchical user interface filtered in accordance with the one or more filter conditions that were inputted into the filter form while displaying the tabular user interface.




Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


7.	Claims 8-10 and 18-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 8, the claim recites, in part, a limitation for “displaying a filter form on the screen.”  As a first matter, it is not clear whether Applicants intend this recitation of “a filter form” to be the same or different instance from the “filter form” now recited in amended claim 1, from which claim 8 indirectly depends from.
As a second matter, a subsequent limitation, e.g. “receiving a filter condition inputted into the filter form”, additionally recites “the filter form”, and it is not clear whether Applicants intend this recited instance of “filter form” to clarify the instance that was introduced in the limitation just prior or the limitation per amended claim 1 (as discussed above).
For these reasons, the claim is vague and indefinite.  The Examiner recommends proper antecedent basis use in reference to recitations of “filter form”, such that it is clear whether just one instance of the term is required or if Applicants intend to require multiple instances, and further which instance is further clarified in the subsequent “receiving” step.

Claim 9 depends from claim 8, and therefore includes the same limitations as discussed above, and is rejected under the same rationale.

Regarding claim 10, the claim recites, in part, a limitation for “wherein at least one data-object column comprises a filter form … ”  As a first matter, it is not clear whether Applicants intend this recitation of “a filter form” to be the same or different instance from the “filter form” now recited in amended claim 1, from which claim 10 indirectly depends from.  Accordingly, the claim is vague and indefinite.  The Examiner recommends proper antecedent basis use in reference to recitations of “filter form”, such that it is clear whether just one instance of the term is required or if Applicants intend to require multiple instances.

Claims 18-20 recite limitations in the manner discussed above per claims 8-10, and are therefore vague and indefinite for the same reasons and are hence rejected under the same rationale.


Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

11.	Claims 1-2, 5, 8-12, 15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2005/0256834 (“Millington”) in view of U.S. Patent Application Publication No. 2016/0054911 (“Edwards”) and U.S. Patent Application Publication No. 2014/0046935 (“Gauthier”).
Regarding claim 1, MILLINGTON teaches a computer-implemented method when executed by data processing hardware (the web server and/or client computing device, per FIGs. 1 and/or 4, which perform the data control, access, and visualization aspects per FIGs. 2-3) causes the data processing hardware to perform operations comprising: 
receiving a hierarchical dataset (“hierarchical data”, per [0023]), the hierarchical dataset comprising a root-data object and one or more … items … nested under the root-data object … (where by its definition, “hierarchical data” per [0023] and as clarified per [0053] would be understood to constitute a hierarchical parent or root node/instance and then other node/instance items nested therein);
displaying a hierarchical user interface on a screen, the hierarchical user interface comprising the root-data object and the one or more … items … nested under the root-data object ([0053] teaching “hierarchical data … presented in an expanded tree view or menu”, which at least implicitly teaches a “user interface” as recited, e.g. whatever would be rendered by the web browser mentioned per [0057] for example).

As discussed above, Millington is directed to data access and visualization, particularly as relating to tabular and/or hierarchical data for example, see e.g. [0051], and as presentable in a variety of UI formats such as grid, table, treeview, etc. per [0018] and [0025].  While Millington’s “grid” and “table” UI formats are fairly equivalent to Applicants’ recitations of a tabular view and a tabular user interface, and Millington’s “treeview” is fairly equivalent to Applicants’ recitation of a hierarchical view and a hierarchical user interface, Millington does not appear to teach an explicit step of feature where a user selects any of the aforementioned types of views, e.g. per the additional limitations for receiving a user-selection indicating selection of a tabular view and receiving a user-selection indicating selection of a hierarchical view, and the related limitations for in response to receiving the user-selection indicating selection of the tabular view, transitioning, from displaying the hierarchical user interface on the screen to display of a tabular user interface on the screen and in response to receiving the user-selection indicating selection of the hierarchical view, transitioning back to displaying the hierarchical user interface on the screen.  Rather, the Examiner relies upon EDWARDS to teach what Millington may otherwise lack, see e.g. Edwards’s [0040] (“… allow users to switch between views … The user may selectively switching between a list view and an index card view …”) and [0043] (“… a generic data visualization framework that supports multiple different views of the same data, for example, a tabular data visualization/representation … and an index card data visualization/representation … The icons 205A … provide a means of switching between the different data visualizations/representations. ”), where the list and/or tabular views per Edwards are akin to Applicants’ “tabular view” recitation and the index card view per Edwards is akin to Applicants’ “hierarchical view” recitation.
Applicants’ claim additionally includes subject matter that contemplates a filter for the data/information as pertaining to the above-mentioned view and user interface instances, e.g. per the additional limitations for displaying a filter form on the screen with the tabular user interface and receiving one or more filter conditions inputted into the filter form and filtering the display of the tabular user interface in accordance the one or more filter conditions and the display of the hierarchical user interface filtered in accordance with the one or more filter conditions that were inputted into the filter form while displaying the tabular user interface, which Millington also lacks and for which the Examiner further relies upon EDWARDS, see e.g. Edwards’s [0021] discussing filtering generally, where the filter criteria contemplated by Edwards is feasibly provided by a user via a “GUI … [featuring/including] selectively adjustable filter criteria interfaces” per [0021] (which the Examiner equates with Applicants’ recitation of “filter form”), and Edwards’s [0043] discussing how the filtering aspect is applicable to “all contained visualizations of the data”, and specifically [0040] discussing the “maintaining [of] filter criteria” even as the users are permitted to “switch between views.”
Millington and Edwards both contemplate the storage, access/retrieval, and presentation of data, e.g. data that is feasibly stored in a database/ data store.  Hence, they are similarly directed and therefore analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Edwards’s filtering and related visualization aspect with Millington’s framework for hierarchical data, with a reasonable expectation of success, to improve access and readability aspects of a user experience for a user that may involve a large amount of detailed information, e.g. as discussed per Edwards’s [0003].

Applicants’ claims further recite the additional limitations, e.g. per the hierarchical dataset comprising … one or more data collections nested under the root-data object, each data collection comprising one or more data objects, and displaying a hierarchical user interface on a screen, the hierarchical user interface comprising the root-data object and the one or more data collections nested under the root-data object, and the tabular user interface comprising root-data-collection rows, each root-data-collection row displaying a respective data collection of the one or more data collections associated with the root-data object.  Millington and Edwards do not appear to teach “data collections” as nested under hierarchical data root objects and as represented in a tabular UI/view, and therefore do not teach the aforementioned limitations.  Rather, the Examiner relies upon GAUTHIER to teach what Millington and Edwards may otherwise lack, see e.g. Gauthier’s Gauthier’s FIG. 4 and related teachings as pertaining a comparable/similar hierarchical dataset that is expressed as a table, and where per FIG. 4 the parent/child and/or root/leaf constructs are capable of child or leaf elements that are themselves collections (e.g., month columns can be drilled-down to expose week columns, food or beverage rows can be drilled-down to expose sub-concepts such as “cookie” or “sandwich”, and therefore teach a more clear and explicit nesting aspect as the claim recites).
Millington and Gauthier both relate to hierarchical data as feasibly expressed onscreen in tables and the like.  Hence, the aforementioned references are similarly directed and therefore analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Gauthier’s concept of “collections” into Millington’s framework, with a reasonable expectation of success, for purposes of extending the hierarchical aspect of Millington to one that is capable of expressing more layers/hierarchical tiers.

Regarding claim 2, Millington in view of Edwards and Gauthier teach the method of claim 1, as discussed above.  The aforementioned references further teach the additional limitations wherein each root-data-collection row comprises one or more categorical columns, each categorical column associated with a respective category and each root-data-collection row comprising a respective value assigned to each categorical column (Gauthier’s FIG. 4, where the columns are clearly categorical and are representative of or storing numerical/quantitative information, such as one or ordinary skill in the art might tally/add using table/spreadsheet elements as known in the state of the art and as present/available per the cited references, e.g. such that one might apply the quantitative elements known to be customary in tables/spreadsheets to read on the recited limitation).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 5, Millington in view of Edwards and Gauthier teach the method of claim 1, as discussed above.  The aforementioned references further teach the additional limitations wherein the hierarchical user interface comprises: data-object columns, each data-object column displaying a list of the one or more data objects of a respective data collection; and data-collection columns, each data-collection column displaying a list of the one or more data collections of a respective data object, the data-collection columns comprising a root-data-collection column displaying a list of the one or more data collections associated with the root-data object (Gauthier’s FIG. 4 and related teachings as pertaining a comparable/similar hierarchical dataset that is expressed as a table, and where per FIG. 4 the parent/child and/or root/leaf constructs are capable of child or leaf elements that are themselves collections (e.g., month columns can be drilled-down to expose week columns, food or beverage rows can be drilled-down to expose sub-concepts such as “cookie” or “sandwich”)).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 8, Millington in view of Edwards and Gauthier teach the method of claim 5, as discussed above.  The aforementioned references further teach the additional limitations wherein the operations further comprise: displaying a filter form on the screen; and receiving a filter condition inputted into the filter form; and filtering the display of the hierarchical user interface in accordance the filter condition (Edwards’s [0021] discussing filtering generally, where the filter criteria contemplated by Edwards is feasibly provided by a user via a “GUI … [featuring/including] selectively adjustable filter criteria interfaces” per [0021] (which the Examiner equates with Applicants’ recitation of “filter form”), and Edwards’s [0043] discussing how the filtering aspect is applicable to “all contained visualizations of the data”, which is inclusive of hierchical information and views per Edwards and also Millington, as discussed above in relation to claim 1).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 9, Millington in view of Edwards and Gauthier teach the method of claim 8, as discussed above.  The aforementioned references further teach the additional limitations wherein the operations further comprise, after filtering the display of the hierarchical user interface, displaying a visual indicator in the hierarchical user interface indicating the filter condition (Edwards’s [0022] discussing “visual identifiers when filter criteria are applied to table data”, and it would have been obvious for these visual identifiers as taught to indicate the condition/criteria onscreen based on the state purpose/design referenced here).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 10, Millington in view of Edwards and Gauthier teach the method of claim 5, as discussed above.  The aforementioned references further teach the additional limitations wherein at least one data-object column comprises a filter form, the filter form configured to: receive one or more filter conditions for the list of the one or more data objects displayed by the respective data-object column; and filter the display of the list of the one or more data objects in accordance with the one or more filter conditions (Edwards’s [0021] discussing filtering generally, where the filter criteria contemplated by Edwards is feasibly provided by a user via a “GUI … [featuring/including] selectively adjustable filter criteria interfaces” per [0021] (which the Examiner equates with Applicants’ recitation of “filter form”), and Edwards’s [0043] discussing how the filtering aspect is applicable to “all contained visualizations of the data”, which is inclusive of hierchical information and views per Edwards and also Millington, as discussed above in relation to claim 1).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 11, the claim includes the same or similar limitations as claim 1 discussed above, and is therefore rejected under the same rationale.  The claims additionally recite data processing hardware and memory hardware, which are further taught per Millington’s FIG. 4 elements 420 and 430 for example.

Regarding claim 12, the claim includes the same or similar limitations as claim 2 discussed above, and is therefore rejected under the same rationale.

Regarding claim 15, the claim includes the same or similar limitations as claim 5 discussed above, and is therefore rejected under the same rationale.

Regarding claim 18, the claim includes the same or similar limitations as claim 8 discussed above, and is therefore rejected under the same rationale.

Regarding claim 19, the claim includes the same or similar limitations as claim 9 discussed above, and is therefore rejected under the same rationale.

Regarding claim 20, the claim includes the same or similar limitations as claim 10 discussed above, and is therefore rejected under the same rationale.



12.	Claims 6-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Millington in view of Edwards and Gauthier and further in view of U.S. Patent Application Publication No. 2007/0226155 (“Yu”).
Regarding claim 6, Millington in view of Edwards and Gauthier teach the method of claim 5, as discussed above.  The aforementioned references contemplate some data operations, inclusive of insertion etc. per Millington’s [0032], but do not teach the additional limitations wherein at least one data-collection column comprises an add-collection form, the add-collection form configured to: receive data collection parameters for a new data collection comprising one or more of the data objects, the data collection parameters including a parent reference to a parent data object; and associate the new data collection with the respective parent data object.  Rather, the Examiner relies upon YU to teach what the aforementioned references may otherwise lack, see e.g., Yu’s [0065] and FIG. 6B teaching an inlaid / in-portion UI feature that permits the addition of additional columns, i.e. additional attribute which the Examiner equates with the adding of a new dimension etc in a multi-dimensional dataset/database’s UI/visualization as taught per Singh and/or Gauthier.
Like Millington and/or Edwards and/or Gauthier for example, Yu is directed to hierarchical and multi-dimensional data access and presentation frameworks.  Hence, the aforementioned references are similarly related and therefore analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Yu’s data expansion/addition feature with the combined framework per claims 1 and 5 for example, with a reasonable expectation of success, to feasibly allow users to expand/grow the dataset/database in a framework per Millington and Gauthier.

Regarding claim 7, Millington in view of Edwards and Gauthier and further in view of Yu teach the method of claim 6, as discussed above.  The aforementioned references teach the additional limitations wherein the operations further comprise, after associating the new data collection with the respective parent data object: receiving a user-selection indicating selection of the new data collection; and in response to receiving the user-selection indicating selection of the new data collection, displaying in a subsequent laterally adjacent data-object column an add-object form, the add-object form configured to: receive data object parameters for one or more new data objects, the data object parameters including a parent reference to the new data collection; and associate the one or more new data objects with the respective new data collection (Yu’s [0065] and FIG. 6B teaching an inlaid / in-portion UI feature that permits the addition of additional columns and related information to populate the columns for example).  The motivation for combining the references is as discussed above in relation to claim 6.

Regarding claim 16, the claim includes the same or similar limitations as claim 6 discussed above, and is therefore rejected under the same rationale.

Regarding claim 17, the claim includes the same or similar limitations as claim 7 discussed above, and is therefore rejected under the same rationale.




Response to Arguments
13.	Applicants’ arguments with respect to the pending claims have been carefully considered but are respectfully moot in view of the newly-formulated grounds of rejection, as presented herein.

Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure:
US 2015/0088925

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOURJO DASGUPTA whose telephone number is (571)272-7207. The examiner can normally be reached M-F 8am-5pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571 272 9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHOURJO DASGUPTA/Primary Examiner, Art Unit 2174